Citation Nr: 9929907	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

The issue currently on appeal arises from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claim for entitlement to service connection for a 
left shoulder injury to include a scar.  The RO by means of a 
rating decision dated in April 1997 granted service 
connection for a left shoulder scar.

This case was previously before the Board in November 1998 at 
which time the case was remanded for additional development.  
The veteran testified at a personal hearing before a hearing 
officer in May 1999.

In a December 1997 letter the veteran appears to be raising 
the issue of service connection for a psychiatric disorder.  
This issue has not been developed for appellate consideration 
and it is referred to the RO for appropriate action.

REMAND

A review of the record reflects that the veteran underwent 
left shoulder surgery at the Crozier-Chester Medical Center 
in February 1978.  The only medical record on file pertaining 
to this hospitalization is the report of the surgery.  In 
conjunction with the Board Remand the veteran furnished a 
release of information form regarding the medical records at 
the Crozier-Chester Medical Center.  

In response to a request by the RO for 1978 treatment 
records, Crozier-Chester Medical Center in June 1999 
furnished copies of treatment records dated in 1971.  This 
indicates that records dating back at least to 1971 hve been 
maintained in storage by that facility.  However, no records 
were received regarding the February 1978 hospitalization.  
The Board is of the opinion that another attempt should be 
made to obtain these records. 


Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.

2.  The Records Manager at Crozier-
Chester located in Upland, Pennsylvania 
should be contacted in an effort to 
obtain all records, to include the final 
summary, and any X-ray reports of the 
shoulder , associated with the veteran's 
February 6, 1978 left shoulder surgery.  
A copy of the two page operative report 
should accompany the request.  The RO 
should reference the former response and 
what documents were furnished.  

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of a left shoulder injury.  

If the benefit sought is not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  No further action is required of 
the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



